DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 16-22 and 24-35, filed 08/03/2021, are currently pending and are under consideration. 
Response to Arguments
Applicant’s arguments, see Page 8, filed 08/03/2021, with respect to the objections of claims 16 and 19 have been fully considered and are persuasive.  The objections of claims 16 and 19 have been withdrawn. 
Applicant’s arguments, see Pages 8-9, filed 08/03/2021, with respect to the rejection of claims 16 and 27 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 16 and 27 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see Pages 9-11, filed 08/03/2021, with respect to the rejection of claims 16, 21, 23, and 25-27 under 35 USC 102(a)(1) under Kirenko (WO 2015/078735) have been fully considered and are persuasive. Claim 23 has been cancelled. Applicant argues that Kirenko does not teach “the plurality of distributed sensors comprise one or more of conductivity sensors, force sensors, or pressure sensors configured to detect the vasculature signal of the user”. Examiner agrees. Therefore, the rejection has been withdrawn. The 08/03/2021 claim amendments have obviated the rejections, necessitating the following new grounds of rejection. 
Applicant's arguments filed see Page 11, filed 08/03/2021, with respect to the rejection of claims 28, 33, and 35 under 35 USC 102(a)(1) under Kirenko (WO 2015/078735) have been fully considered but they are not persuasive. Independent claim 28 has been amended to include “detecting a heart-related signal of a user”, “detecting a vasculature signal of the user”, and determining a body . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28, 33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirenko (International Publication WO 2015/078735 – APPLICANT CITED ON 12/13/2019 IDS). This rejection is maintained. 
Regarding claim 28, Kirenko teaches a method comprising: 
detecting a heart-related signal of a user (e.g. Page 13, lines 13-22; Page 16, lines 22-25);
detecting a vasculature signal of the user (e.g. Page 8, lines 3-4 and 9-12);

using a controller to determine a body posture of the user (e.g. Page 7, lines 7-14; Page 14, lines 21-26) and to automatically estimate an in-vivo distance from the heart of the user to the first one of the plurality of sensors in dependence upon a determined unconstrained body position of the user (e.g. Page 17, line 9); and 
calculating a pulse wave velocity using the determined time difference and the estimated in-vivo distance (e.g. Page 17, lines 10-11).
Regarding claim 33, Kirenko further teaches wherein the heart-related signal is for ventricular contraction (e.g. Page 16, lines 22-25).
Regarding claim 35, Kirenko teaches a non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following (e.g. Page 3, lines 27-32): 
determining a time difference between detecting a heart-related signal of a user and detecting a vasculature signal of the user at a first one of a plurality of distributed sensors (e.g. Page 17, lines 4-8); 
using a controller to determine a body posture of the user (e.g. Page 7, lines 7-14; Page 14, lines 21-26) and to automatically estimate an in-vivo distance from the heart of the user to the first one of the plurality of sensors in dependence upon a determined unconstrained body position of the user (e.g. Page 17, line 9); and 
calculating a pulse wave velocity using the determined time difference and the estimated in-vivo distance (e.g. Page 17, lines 10-11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-19 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kirenko (International Publication WO 2015/078735 – APPLICANT CITED ON 12/13/2019 IDS) and further in view of He et al. (US Patent Application Publication 2016/0174852 – APPLICANT CITED ON 12/13/2019 IDS), hereinafter He.
Regarding claim 16, Kirenko teach an apparatus comprising:
a plurality of distributed sensors (e.g. Page 9, lines 9-11: photosensor used; Page 16, lines 22-32: ECG sensor and multiple virtual sensors used);
at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform (e.g. Page 3, lines 27-32):

detecting a vasculature signal of the user (e.g. Page 8, lines 3-4 and 9-12);
determining a time difference between detecting the heart- related signal and detecting the vasculature signal at a first one of the plurality of distributed sensors (e.g. Page 16, lines 23-25); 
determining a body posture of the user from the plurality of distributed sensors (e.g. Page 7, lines 7-14; Page 14, lines 21-26);
estimating an in-vivo distance, from a heart of the user to the first one of the plurality of distributed sensors in dependence upon a determined unconstrained body position of the user (e.g. Page 14, lines 21-26: determining body posture of the subject; Page 17, lines 4-9: calculate the distance between the sensors); and
calculating a pulse wave velocity using the determined time difference and the estimated in-vivo distance (e.g. Page 4, lines 8-15).
However, Kirenko does not teach wherein the plurality of distributed sensors comprise one or more of conductivity sensors, force sensors, or pressure sensors configured to detect the vasculature signal of the user. 
He, in a similar field of endeavor, teaches a weight-bearing device comprising multiple sensors. He teaches it is known for the plurality of distributed sensors comprise one or more of conductivity sensors, force sensors, or pressure sensors configured to detect the vasculature signal of the user (e.g. Par. [0089]: a strain gauge is used to measure BCG of the user due to blood flow; Par. [0152]: a pressure sensor can be used instead of a strain gauge). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirenko to include the plurality of distributed sensors comprising one or more of conductivity sensors, force sensors, or pressure sensors configured 
Claim 16 is obvious over Kirenko and He as indicated above. Regarding claim 17, Kirenko does not disclose wherein the plurality of distributed sensors comprises contact sensors for sensing a pulse using impedance plethysmography. 
He, in a similar field of endeavor, teaches a weight-bearing device comprising multiple sensors. He teaches it is known for the sensors to comprise contact sensors for sensing a pulse using impedance plethysmography (e.g. Par. [0126], lines 1-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirenko with the contact sensors for sensing a pulse using impedance plethysmography as taught by He in order to provide the predictable results of a more unobtrusive, non- invasive monitoring of the patient.
Claim 16 is obvious over Kirenko and He as indicated above. Regarding claim 18, Kirenko does not disclose wherein the plurality of distributed sensors are within a bed or are embedded in a sheet or a mattress for a bed.
He, in a similar field of endeavor, teaches a weight-bearing device comprising multiple sensors. He teaches it is known for the sensors to be within a bed or embedded in a sheet or mattress for a bed (e.g. Figure 10: strain gauge 1008 within bed 1000; Par. [0119]: strain gauge disposed within the bed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirenko with the sensors to be within a bed or embedded in a sheet or mattress for a bed as taught by He in order to provide the predictable results of improved and unobtrusive heart signal monitoring.
Claim 16 is obvious over Kirenko and He as indicated above. Regarding claim 19, Kirenko does not disclose wherein the plurality of distributed sensors are formed from a plurality of conductive stripes. 
He, in a similar field of endeavor, teaches a weight-bearing device comprising multiple sensors. He teaches it is known for the sensors to be formed from a plurality of conductive stripes (e.g. Figure 10: stripes 1010 within bed 1000; Par. [0119]: strain gauge disposed within the bed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirenko with the sensors to be formed from a plurality of conductive stripes as taught by He in order to provide the predictable results of embedding the sensors into a mattress or bed in order to result in improved and unobtrusive monitoring of the patient.
Regarding claim 21, Kirenko further teaches wherein the heart-related signal is for ventricular contraction (e.g. Page 16, lines 22-25).
Claim 16 is obvious over Kirenko and He as indicated above. Regarding claim 22, Kirenko does not disclose wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: detecting the heart-related signal using one or more of: movement sensors for measuring the movement arising from a cycle of the heart, force sensors for measuring force arising from ventricular3Docket No. NC102746-US-PCT Customer No. 73658contraction of the heart, pressure sensors for measuring pressure arising from ventricular contraction of the heart, or audio sensors for detecting audio arising from a cycle of the heart.
He, in a similar field of endeavor, teaches a weight-bearing device comprising multiple sensors. He teaches it is known to detect heart-related signals using movement sensors for measuring the movement arising from a cycle of the heart (e.g. Par. [0120]: the sensor is used to measure information about motion of a subject), force sensors for measuring force arising from ventricular3Docket No. NC102746-US-PCT Customer No. 73658contraction of the 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirenko with the movement sensors, force sensors, and pressure sensors as taught by He in order to provide the predictable results of improved and unobtrusive monitoring of the patient.
Regarding claim 23, Kirenko further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: using sensors for determining the user's body position (e.g. Page 14, lines 21-26) and estimating the in-vivo distance from the heart of the user to the first one of the plurality of distributed sensors (e.g. Page 17, lines 4-11).
Claim 16 is obvious over Kirenko and He as indicated above. Regarding claim 24, Kirenko does not disclose wherein the sensors for determining the user's body position are one or more of conductivity sensors, force sensors or pressure sensors used to detect the heart-related signal. 
He, in a similar field of endeavor, teaches a weight-bearing device comprising multiple sensors. He teaches it is known to determine the user’s body position through conductivity sensors, force sensors, or pressure sensors used to detect the heart-related signal (e.g. Par. [0120]: the strain gauge is used to measure information about motion of a subject; Par. [0152]: pressure sensor can be used to measure information about a subject).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirenko with the determination of the user’s body position through conductivity sensors, force sensors, or pressure sensors used to detect the heart-
Regarding claim 25, Kirenko further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform converting the pulse wave velocity to an estimate of arterial stiffness (e.g. Page 18, lines 11-12).
Regarding claim 26, Kirenko further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform converting the calculated pulse wave velocity to an estimate of systolic blood pressure (e.g. Page 18, lines 19-20).
Regarding claim 27, Kirenko further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further use electrocardiograph sensors to detect a cycle of the heart (e.g. Figure 4; Page 13, lines 3-4).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kirenko (International Publication WO 2015/078735 – APPLICANT CITED ON 12/13/2019 IDS) and further in view of He et al. (US Patent Application Publication 2016/0174852 – APPLICANT CITED ON 12/13/2019 IDS), hereinafter He, as applied to claim 16 above, further in view of Brauers et al. (International Publication WO 2008/096307 – OF RECORD), hereinafter Brauers. 
Claim 16 is obvious under Kirenko and He as indicated above. Regarding claim 20, Kirenko does not disclose wherein the plurality of distributed sensors comprises electrical yarn. 
Brauers, in a similar field of endeavor, teaches a sleep management system which comprises sensors that allow continuous monitoring. Brauers teaches it is known for the sensors to comprise electrical yarn (e.g. Page 5, lines 15-19). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirenko in view of He with the sensors .
Claims 29-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kirenko (International Publication WO 2015/078735 – APPLICANT CITED ON 12/13/2019 IDS) as applied to claim 28 above, further in view of He et al. (US Patent Application Publication 2016/0174852 – APPLICANT CITED ON 12/13/2019 IDS), hereinafter He. 
Claim 28 is anticipated by Kirenko as indicated above. Regarding claim 29, Kirenko does not disclose wherein the plurality of distributed sensors comprises contact sensors for sensing a pulse using impedance plethysmography. 
He, in a similar field of endeavor, teaches a weight-bearing device comprising multiple sensors. He teaches it is known for the sensors to comprise contact sensors for sensing a pulse using impedance plethysmography (e.g. Par. [0126], lines 1-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirenko with the contact sensors for sensing a pulse using impedance plethysmography as taught by He in order to provide the predictable results of a more unobtrusive, non- invasive monitoring of the patient.
Claim 28 is anticipated by Kirenko as indicated above. Regarding claim 30, Kirenko does not disclose wherein the plurality of distributed sensors are within a bed or are embedded in a sheet or a mattress for a bed.
He, in a similar field of endeavor, teaches a weight-bearing device comprising multiple sensors. He teaches it is known for the sensors to be within a bed or embedded in a sheet or mattress for a bed (e.g. Figure 10: strain gauge 1008 within bed 1000; Par. [0119]: strain gauge disposed within the bed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirenko with the sensors to be within a bed or 
Claim 28 is anticipated by Kirenko as indicated above. Regarding claim 31, Kirenko does not disclose wherein the plurality of distributed sensors is formed from a plurality of conductive stripes. 
He, in a similar field of endeavor, teaches a weight-bearing device comprising multiple sensors. He teaches it is known for the sensors to be formed from a plurality of conductive stripes (e.g. Figure 10: stripes 1010 within bed 1000; Par. [0119]: strain gauge disposed within the bed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirenko with the sensors to be formed from a plurality of conductive stripes as taught by He in order to provide the predictable results of embedding the sensors into a mattress or bed in order to result in improved and unobtrusive monitoring of the patient.
Claim 28 is anticipated by Kirenko as indicated above. Regarding claim 34, Kirenko does not disclose wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: detecting the heart-related signal using one or more of: movement sensors for measuring the movement arising from a cycle of the heart, force sensors for measuring force arising from ventricular3Docket No. NC102746-US-PCT Customer No. 73658contraction of the heart, pressure sensors for measuring pressure arising from ventricular contraction of the heart, or audio sensors for detecting audio arising from a cycle of the heart.
He, in a similar field of endeavor, teaches a weight-bearing device comprising multiple sensors. He teaches it is known to detect heart-related signals using movement sensors for measuring the movement arising from a cycle of the heart (e.g. Par. [0120]: the sensor is used to measure information about motion of a subject), force sensors for measuring force arising from ventricular3Docket No. NC102746-US-PCT Customer No. 73658contraction of the heart (e.g. Par. [0120]: seismocardiogram data are used to measure cardiac vibrations), and pressure 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirenko with the movement sensors, force sensors, and pressure sensors as taught by He in order to provide the predictable results of improved and unobtrusive monitoring of the patient.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kirenko (International Publication WO 2015/078735 – APPLICANT CITED ON 12/13/2019 IDS) as applied to claim 16 above, further in view of Brauers et al. (International Publication WO 2008/096307 – OF RECORD), hereinafter Brauers. 
Claim 28 is anticipated by Kirenko as indicated above. Regarding claim 32, Kirenko does not disclose wherein the plurality of distributed sensors comprises electrical yarn. 
Brauers, in a similar field of endeavor, teaches a sleep management system which comprises sensors that allow continuous monitoring. Brauers teaches it is known for the sensors to comprise electrical yarn (e.g. Page 5, lines 15-19). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirenko with the sensors comprising electrical yarn as taught by Brauers in order to provide the predictable results of in improved and unobtrusive monitoring of the patient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792